DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “…wherein the current movement includes both a current speed of the movable reference…”. Applicant uses the term “both” but only follows this recitation with “a current speed of the movable reference”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites the acronym “GPS” without prior definition. Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Claim 1 recites the acronym “VIP” without prior definition. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “…and when necessary updating the current speed at which the event is currently moving in order to account for unexpected changes…”. It is not clear what constitutes “when necessary” and “unexpected changes”. Accordingly, the claim is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oami (US 20180247135 A1) in view of Hanna et al. (US 2010/0013917 A1), further in view of Hazzani (US 9979901 B2).

Concerning claim 1, Oami teaches a method of monitoring an event that is expected to progress along a planned event route, wherein the planned event route includes a plurality of video cameras that are positioned along the planned event route and capture a different aspect of the planned event route (figs. 2, 5 & 15), the method comprising:
assigning a moveable reference that will remain with the event as the event progresses along the planned event route (fig. 2: moving camera 20 & ¶0050; ¶0169: predetermined moving route);
assigning a situation awareness wall layout for the event (fig. 5: display screen 40), wherein the situation awareness wall layout defines how a plurality of video feeds from selected ones of the plurality of video cameras are to be concurrently displayed on a situation awareness wall having one or more displays (figs. 5-10: show how the plurality of selected video feeds are concurrently displayed on the display screen);
receiving a GPS signal from the moveable reference (¶0079);
determining from the GPS signal a current position (¶0079) and a current movement of the event along the planned event route (¶¶0089-0094; figs. 8-10),
automatically selecting one or more video feeds from the plurality of video cameras that are positioned along the planned event route for display on the situation awareness wall in accordance with the assigned situation awareness wall layout (fig. 5: display screen 40 displays image 12 and images 22-1-22-3). Not explicitly taught is wherein the current movement includes both a current speed of the movable reference.
Hanna et al. (hereinafter Hanna) teaches a method for performing surveillance, wherein the current speed of an object is determined using GPS information (¶0052).
Taking the teachings of Oami and Hanna, together as a whole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hanna into Oami and determine the speed of the movable reference using GPS information. Such a modification is merely the use of known technique to improve similar devices (methods, or products) in the same way.
Both Oami and Hanna fail to explicitly teach the system, wherein the one or more video feeds are selected based at least in part on the current position of the event along the planned event route, and wherein the one or more video feeds selected for display include a video feed that correspond to a current position of the event along the planned event route and an expected future position of the event along the planned event route; and automatically removing from the situation awareness wall one or more camera feeds that correspond to a previous position of the event along the planned event route.
Hazzani teaches a method for automatic camera hand-off using location measurements, wherein the one or more video feeds are selected based at least in part on the current position of the event along the planned event route (col. 6, ll. 7-18 & fig. 3), and wherein the one or more video feeds selected for display include a video feed that correspond to a current position of the event along the planned event route and an expected future position of the event along the planned event route (col. 6, ll. 19-27: the server decides which camera would be best to view the tracked object based on a current position and estimated further location); and
automatically removing from the situation awareness wall one or more camera feeds that correspond to a previous position of the event along the planned event route (fig. 3: 110C shows Camera-A’s feed being removed from the display screen as the tracked object progresses).
Taking the teachings of Oami, Hanna and Hazzani, together as a whole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hazzani and select the one or more video feeds based at least in part on the current position of the event along the planned event route, and wherein the one or more video feeds selected for display include a video feed that correspond to a current position of the event along the planned event route and an expected future position of the event along the planned event route; and automatically removing from the situation awareness wall one or more camera feeds that correspond to a previous position of the event along the planned event route in order to seamlessly track objects of interest without interruption (Hazzani, col. 2, l. 66- col. 3, l. 7).

Concerning claim 2, Oami, now incorporating the teachings of Hanna and Hazzani, further teaches confirming (Hanna, ¶0048: object tracking based on known speeds of objects & ¶0052: using GPS to detect the speed of objects) and when necessary updating the current speed at which the event is currently moving in order to account for unexpected changes in the current speed (Oami, ¶¶0195-0197: accounting for changes in the flow of the crowd due to unexpected occurrences such as change of direction at an intersection and following switching traffic lights).

Concerning claim 3, Oami teaches the method, further comprising updating the planned event route when the even deviates from the planned event route (¶¶0195-0197).

Concerning claim 5, Hazzani further teaches wherein the event comprises a VIP traveling along the planned event route (fig. 1: individuals 24 are considered individuals of interest).

Concerning claim 6, Oami further teaches wherein the moveable reference comprises a wearable GPS tag worn or carried by a person traveling with the event or a vehicle including GPS tracking (¶0050; ¶0079).

Concerning claim 12, Oami further teaches wherein the planned event route comprises an outdoor route along one or more streets or sidewalks (¶0051; ¶0114). Not explicitly taught is the length being greater than 1 mile in length, however, the length of the one or more streets or sidewalks is an arbitrary value that can be adjusted by the inventor according to the specific application.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to generate a planned event route that is greater than 1 mile in length. Such a modification is merely a simple substitution of one known element for another to obtain predictable results.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oami (US 20180247135 A1) in view of Hanna et al. (US 2010/0013917 A1), further in view of Hazzani (US 9979901 B2) and in further view of Delia et al. (US 2010/0171640 A1).

Concerning claim 4, Oami in view of Hanna, further in view of Hazzani teaches the method of claim 1. Not explicitly taught is the method, wherein the event comprises a processional passing along the planned event route.
Delia et al. (hereinafter Delia) teaches a method for controlling and adjusting traffic light timing patterns, wherein the event comprises a processional passing along a planned event route (¶0021: funeral procession).
Taking the teachings of Oami, Hanna, Hazzani, and Delia, together as a whole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Delia and include a processional as the event. Such a modification is merely a simple substitution of one known element for another to obtain predictable results.

Concerning claim 11, Oami in view of Hanna, further in view of Hazzani teaches the method of claim 1. Not explicitly taught is the method, further comprising: automatically controlling one or more traffic signals along the planned event route based at least in part on the current position and current speed of the event along the planned event route.
Delia teaches a method for controlling and adjusting traffic light timing patterns, further comprising: automatically controlling one or more traffic signals along the planned event route based at least in part on the current position and current speed of the event along the planned event route (¶¶0021-0026).
Taking the teachings of Oami, Hanna, Hazzani, and Delia, together as a whole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Delia and automatically control one or more traffic signals along the planned event route based at least in part on the current position and current speed of the event along the planned event route in order to improve the flow of traffic during times of predicted increases in traffic flow (Delia, ¶0019).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oami (US 20180247135 A1) in view of Hanna et al. (US 2010/0013917 A1), further in view of Hazzani (US 9979901 B2) and in further view of Carey (US 10972704 B2).

Concerning claim 7, Oami in view of Hanna, further in view of Hazzani teaches the method of claim 1. Not explicitly taught is the method, further comprising analyzing social media feeds from individuals along the planned event route, and displaying at least one social media post on the situation awareness wall in accordance with the assigned situation awareness wall layout.
Carey teaches a video identification and analytical recognition method, further comprising analyzing social media feeds from individuals at a particular location and/or event, and presenting alerts of the at least one social media post to security (col. 18, ll. 17-36).
Taking the teachings of Oami, Hanna, Hazzani, and Carey, together as a whole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Carey and analyze social media feeds of individuals along the planned event rout and present the at least one social media post on the situation awareness wall in accordance with the assigned situation awareness wall layout in order to alert of a potential security threat.

Concerning claim 8, Oami in view of Hanna, further in view of Hazzani and in further view of Carey, teaches the method of claim 7 further comprising ranking the social media feeds and displaying the highest ranked social media feeds (col. 18, ll. 17-36: analyzing social media/ web traffic and presenting posts related to the event or geographic area (i.e., posts related to the event or geographical area are considered higher in rank).

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oami (US 20180247135 A1) in view of Hazzani (US 9979901 B2).

Concerning claim 13, Oami teaches a method of monitoring an event that is expected to progress along a planned event route, the method comprising:
receiving an indication of a current location of the event as the event progresses along the planned event route (¶0079: GPS indication of the current position; fig. 5: images 22-1-22-3 from moving cameras);
automatically selecting and displaying camera feeds on a situation awareness wall that correspond to the current location of the event as the event progresses along the planned event route (fig. 5: display screen 40 displays image 12 and images 22-1-22-3). Not explicitly taught is the method, automatically selecting and displaying camera feeds that correspond to an expected future position of the event as the event progresses along the planned event route; and automatically removing from the situation awareness wall camera feeds that correspond to a previous position of the event as the event progresses along the planned event route.
Hazzani teaches a method for automatic camera hand-off using location measurements that automatically selecting and displaying camera feeds that correspond to an expected future position of the event as the event progresses along the planned event route (col. 6, ll. 7-18 & fig. 3; col. 6, ll. 19-27: the server decides which camera would be best to view the tracked object based on a current position and estimated further location); and 
automatically removing from the situation awareness wall camera feeds that correspond to a previous position of the event as the event progresses along the planned event route (fig. 3: 110C shows Camera-A’s feed being removed from the display screen as the tracked object progresses).
Taking the teachings of Oami and Hazzani, together as a whole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hazzani and automatically select and display camera feeds that correspond to an expected future position of the event as the event progresses along the planned event route; and automatically remove from the situation awareness wall camera feeds that correspond to a previous position of the event as the event progresses along the planned event route in order to seamlessly track objects of interest without interruption (Hazzani, col. 2, l. 66- col. 3, l. 7).

Concerning claim 14, Oami further teaches the method, wherein the indication of the current location of the event is determined based at least in part by analyzing one or more camera feeds captured along the planned event route showing the event (fig. 5: images 22-1-22-3 from moving cameras; ¶0077).

Concerning claim 15, Oami further teaches the method, wherein the indication of the current location of the event is determined via a GPS signal generated by a GPS device traveling with the event as the event progresses along the planned event route (¶0079).

Concerning claim 16, Hazzani further teaches the method, wherein a camera feed is deemed to correspond to the current location of the event when a field of view of a particular camera covers a current view of the event (col. 6, ll. 32-39: wherein the individuals appear closest to the center of the field of view or a camera that is geographically closest to the individuals). Not explicitly taught is when at least 50 percent of a field of view of a particular camera includes a current view of the event, however, specifying the specific value to be 50 percent of a field of view is merely an obvious modification set forth by the inventor according to the specific application.
Taking the teachings of Oami, Hazzani, and the knowledge of one skill in the art, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Hazzani teachings to select a particular video feed when at least 50 percent of a field of view of a particular camera includes a current view of the event in order to accurately determine a video feed that covers the individuals of interest.

Concerning claim 17, Hazzani further teaches the method, wherein a camera feed is deemed to correspond to the expected further position of the event when a field of view of a particular camera includes a view of where the event is expected to be within a configurable length of time (col. 6, ll. 26-28: Based on the individuals estimated location, and on the known fields-of-view of the different cameras; col. 6, ll. 49-60). Not explicitly taught is when at least 50 percent of a field of view of a particular camera includes a view of where the event is expected to be within the configurable length of time, however, specifying the specific value to be 50 percent of a field of view is merely an obvious modification set forth by the inventor according to the specific application.
Taking the teachings of Oami, Hazzani, and the knowledge of one skill in the art, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Hazzani teachings to select a particular video feed when at least 50 percent of a field of view of a particular camera includes a view of where the event is expected to be within a configurable length of time in order to accurately predict a video feed that is likely to cover the individuals of interest at a future time.

Claim 18 is the corresponding non-transient, computer-readable storage medium to the method of claim 13 and is rejected under the same rationale.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oami (US 20180247135 A1) in view of Hazzani (US 9979901 B2), further in view of Delia et al. (US 2010/0171640 A1).

Concerning claim 20, Oami in view of Hazzani teaches the medium of claim 18. Not explicitly taught is the medium, wherein the one or more processors are further caused to: automatically control one or more traffic signals along the planned event route based at least in part on the current position and current speed of the event along the planned event route.
Delia teaches a method for controlling and adjusting traffic light timing patterns, further comprising: automatically controlling one or more traffic signals along the planned event route based at least in part on the current position and current speed of the event along the planned event route (¶¶0021-0026).
Taking the teachings of Oami, Hanna, Hazzani, and Delia, together as a whole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Delia and automatically control one or more traffic signals along the planned event route based at least in part on the current position and current speed of the event along the planned event route in order to improve the flow of traffic during times of predicted increases in traffic flow (Delia, ¶0019).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/            Primary Examiner, Art Unit 2425